DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
In claim 1, line 4, “an inner surface of first substrate” should be “an inner surface of the first substrate”.
In claim 9, line 4, “an inner surface of first substrate” should be “an inner surface of the first substrate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2009/0109363, hereinafter “Yu”).
Regarding claim 1, Yu discloses a liquid crystal display device (Figures 2-3; see Paragraphs [0019]-[0020] identifying the embodiment shown in Figures 2-3), comprising:
first and second substrates (101, 200) facing and spaced apart from each other;
a liquid crystal layer disposed between the first and second substrates (Paragraph [0029]);
a thin film transistor (130; Paragraph [0035]) disposed in a subpixel (Figure 2, 130 disposed in the subpixel area defined by 102 and 104) on an inner surface of first substrate (Figure 3);
a pixel electrode (122) connected to the thin film transistor (Figure 3, Paragraph [0035]);
a common electrode (124) generating an electric field with the pixel electrode (Paragraph [0039]);
a black matrix (202) in a border portion of the subpixel on an inner surface of the second substrate (Figures 2-3), the black matrix including a metallic material (Paragraph [0032]), and a voltage applied to the black matrix (Paragraph [0042] “applying the ground voltage GND to the black matrix 202”); and
a color filter layer (204) disposed in a center portion of the subpixel on the black matrix (Figures 2-3).

Regarding claim 2, Yu discloses the limitations of claim 1 above, and further discloses  wherein the voltage applied to the black matrix is smaller than or equal to 50% of a maximum value of a data voltage applied to the pixel electrode (Paragraphs [0039] “the pixel electrode 122 having the pixel voltage signal supplied thereto” and [0032] “black matrix 220 … a ground voltage GND applied thereto”; examiner considers the ground voltage is generally known to be negative than the other voltage level).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kang et al. (US 2017/0097543, hereinafter “Kang”).
Regarding claim 3, Yu discloses the limitations of claim 1 above.
Yu does not explicitly disclose a backlight unit under the second substrate,
wherein a light emitted from the backlight unit to the black matrix is reflected by the black matrix and is transmitted to the backlight unit,
wherein the light is reflected by the backlight unit and is transmitted to the center portion of the subpixel, and
wherein the light passes through the second substrate, the liquid crystal layer and the first substrate.
However, Kang teaches providing a backlight unit under a color filter substrate (Figures 1-4, backlight unit 800 under substrate 100; Paragraphs [0048], [0055]), in which a light emitted from the backlight unit to a black matrix is blocked by the black matrix (see Figures 1 and 4 and Paragraph [0057] “The light-blocking member 110 may be disposed in boundary areas between the plurality of pixel areas PX … so as to prevent the light leakage occurring in the boundary areas” teaching light-blocking member 110 reflects the light from backlight unit 800 in boundary areas between the plurality of pixel areas),
wherein the light is reflected by the backlight unit and is transmitted to a center portion of the subpixel (see Figure 4 and Paragraph [0048] “a reflective sheet (not shown) disposed under the light guide plate” teaching any light blocked by 110 and reflected by the reflective sheet transmits back to the pixel portion via the opening area A), and
wherein the light passes through the color filter substrate, the liquid crystal layer and the array substrate (Figure 4).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the liquid crystal display device as disclosed by Yu with the teachings of Kang, to have a backlight unit under the second substrate, wherein a light emitted from the backlight unit to the black matrix is reflected by the black matrix and is transmitted to the backlight unit, wherein the light is reflected by the backlight unit and is transmitted to the center portion of the subpixel, and wherein the light passes through the second substrate, the liquid crystal layer and the first substrate, for the purpose of providing a narrower bezel structure and simultaneously improving the contrast ratio of the displayed image (Kang: Paragraph [0010]), while it is generally known that a black matrix can reflect light as taught by Yu (Paragraph [0032] “The black matrix 202 shields light transmission … is constructed of a metal layer”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Chin et al. (US 2013/0141678, hereinafter “Chin”).
Regarding claim 4, Yu discloses the limitations of claim 1 above, and further discloses  wherein an overcoating layer on the color filter layer (Paragraph [0033] “to make a surface of the color filters 204 or the black matrix flat, an overcoat layer may be formed, additionally”).
Yu does not disclose an auxiliary black matrix in the border portion of the subpixel on the overcoating layer, the auxiliary black matrix including a metallic material.
However, Chin teaches providing an auxiliary black matrix in the border portion of the pixel on an overcoating layer (Figure 2, BM disposed on 110 between PA; Paragraphs [0057]-[0060]), to prevent lights passing through adjacent pixel areas from being mixed with each other.
Since Yu suggests a black matrix be a metallic material (Paragraph [0032]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the color filter layer as disclosed by Yu with the teachings of Chin, to have an auxiliary black matrix in the border portion of the subpixel on the overcoating layer, and the auxiliary black matrix including a metallic material, for the purpose of preventing lights passing through adjacent pixel areas on the color filter layer from being mixed with each other (Chin: Paragraph [0057]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Jeoung et al. (US 2005/0134764, hereinafter “Jeoung”).
Regarding claim 9, Yu discloses a liquid crystal display device (Figures 2-3; see Paragraphs [0019]-[0020] identifying the embodiment shown in Figures 2-3), comprising:
first and second substrates (101, 200) facing and spaced apart from each other;
a liquid crystal layer disposed between the first and second substrates (Paragraph [0029]);
a thin film transistor (130; Paragraph [0035]) disposed in a subpixel (Figure 2, 130 disposed in the subpixel area defined by 102 and 104) on an inner surface of first substrate (Figure 3);
a pixel electrode (122) connected to the thin film transistor (Figure 3, Paragraph [0035]);
a common electrode (124) generating an electric field with the pixel electrode (Paragraph [0039]);
a metallic black matrix (202; Paragraph [0032]) disposed in a border portion of the subpixel on an inner surface of the second substrate (Figures 2-3);
a color filter layer (204) disposed in a center portion of the subpixel on the black matrix (Figures 2-3);
an overcoating layer disposed on the color filter layer (Paragraph [0033]).
Yu does not disclose the overcoating layer having a portion to expose the black matrix disposed in an edge portion of the second substrate.
However, Jeoung teaches a similar liquid crystal display device (Figures 4-5 and 10) comprising: a black matrix (222), an overcoating layer (230) and a color filter substrate (221), in which the overcoating layer has a portion to expose the black matrix disposed in an edge portion of the color filter substrate (Figure 5).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the liquid crystal display device as disclosed by Yu with the teachings of Jeoung, to have the overcoating layer have a portion to expose the black matrix disposed in an edge portion of the second substrate, for the purpose of discharging an external ground through the black matrix via the EMI dot independent of the applied common voltage (Jeoung: Paragraph [0056]).

Regarding claim 10, Yu as modified by Jeoung discloses the limitations of claim 9 above, and Yu further discloses wherein the voltage applied to the black matrix is smaller than or equal to 50% of a maximum value of a data voltage applied to the pixel electrode (Paragraphs [0039] “the pixel electrode 122 having the pixel voltage signal supplied thereto” and [0032] “black matrix 220 … a ground voltage GND applied thereto”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Jeoung, and in further view of Kang.
Regarding claim 11, Yu as modified by Jeoung discloses the limitations of claim 9 above.
Yu does not explicitly disclose a backlight unit under the second substrate,
wherein a light emitted from the backlight unit to the black matrix is reflected by the black matrix and is transmitted to the backlight unit,
wherein the light is reflected by the backlight unit and is transmitted to the center portion of the subpixel, and
wherein the light passes through the second substrate, the liquid crystal layer and the first substrate.
However, Kang teaches providing a backlight unit under a color filter substrate (Figures 1-4, backlight unit 800 under substrate 100; Paragraphs [0048], [0055]), in which a light emitted from the backlight unit to a black matrix is blocked by the black matrix (see Figures 1 and 4 and Paragraph [0057] “The light-blocking member 110 may be disposed in boundary areas between the plurality of pixel areas PX … so as to prevent the light leakage occurring in the boundary areas” teaching light-blocking member 110 reflects the light from backlight unit 800 in boundary areas between the plurality of pixel areas),
wherein the light is reflected by the backlight unit and is transmitted to a center portion of the subpixel (see Figure 4 and Paragraph [0048] “a reflective sheet (not shown) disposed under the light guide plate” teaching any light blocked by 110 and reflected by the reflective sheet transmits back to the pixel portion via the opening area A), and
wherein the light passes through the color filter substrate, the liquid crystal layer and the array substrate (Figure 4).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the liquid crystal display device as disclosed by Yu and Jeoung with the teachings of Kang, to have a backlight unit under the second substrate, wherein a light emitted from the backlight unit to the black matrix is reflected by the black matrix and is transmitted to the backlight unit, wherein the light is reflected by the backlight unit and is transmitted to the center portion of the subpixel, and wherein the light passes through the second substrate, the liquid crystal layer and the first substrate, for the purpose of providing a narrower bezel structure and simultaneously improving the contrast ratio of the displayed image (Kang: Paragraph [0010]), while it is generally known that a black matrix can reflect light as taught by Yu (Paragraph [0032] “black matrix 202 shields light transmission … constructed of a metal layer”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Jeoung, and in further view of Chin.
Regarding claim 12, Yu as modified by Jeoung discloses the limitations of claim 9 above.
Yu does not disclose an auxiliary black matrix in the border portion of the subpixel on the overcoating layer, the auxiliary black matrix including a metallic material.
However, Chin teaches providing an auxiliary black matrix in the border portion of the pixel on an overcoating layer (Figure 2, BM disposed on 110 between PA; Paragraphs [0057]-[0060]), to prevent lights passing through adjacent pixel areas from being mixed with each other.
Since Yu suggests a black matrix be a metallic material (Paragraph [0032]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the color filter layer as disclosed by Yu and Jeoung with the teachings of Chin, to have an auxiliary black matrix in the border portion of the subpixel on the overcoating layer, and the auxiliary black matrix including a metallic material, for the purpose of preventing lights passing through adjacent pixel areas on the color filter layer from being mixed with each other (Chin: Paragraph [0057]).

Allowable Subject Matter
Claims 5-8 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, Yu as modified by Chin discloses the limitations of claim 4 above.
However, Yu and Chin fail to teach or disclose, in light of the specification, “the auxiliary black matrix overlaps the black matrix and has a same shape as the black matrix, and wherein a width of the auxiliary black matrix is greater than a width of the black matrix”. Examiner further considered Jin (US 2005/0052603) and Kim et al. (US 2012/0050654, hereinafter “Kim”). For example, Jin teaches a liquid crystal display device (Figures 4A-4C), in which an auxiliary black matrix (169) overlaps the black matrix (164) and has a same shape as the black matrix (Figure 4C), but fails to disclose a width of the auxiliary black matrix is greater than a width of the black matrix, as Jin suggests the width of the auxiliary black matrix pattern be less than that of the black matrix ([Claim 18]). The prior art of Yu, Chin, Jin and  Kim, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 5.
Regarding claim 6, Yu as modified by Chin discloses the limitations of claim 4 above, and Kang further discloses a backlight unit under the a color filter substrate (Figures 1-4, backlight unit 800 under substrate 100; Paragraphs [0048], [0055]).
However, Yu fails to teach or disclose, in light of the specification, “a light emitted from the backlight unit to the auxiliary black matrix is reflected by the auxiliary black matrix and is transmitted to the black matrix, wherein the light is reflected by the black matrix and is transmitted to the auxiliary black matrix, wherein the light is reflected by the auxiliary black matrix and is transmitted to the backlight unit, wherein the light is reflected by the backlight unit and is transmitted to the center portion of the subpixel, and wherein the light passes through the second substrate, the liquid crystal layer and the first substrate”. Examiner further considered Chin and Kang. For example, Chin teaches an auxiliary black matrix in the border portion of the pixel on an overcoating layer (Figure 2, BM disposed on 110 between PA; Paragraphs [0057]-[0060]), and Kang teaches a light emitted from the backlight unit to a black matrix is blocked by the black matrix (Figures 1 and 4; Paragraph [0057]), wherein the light is reflected by the backlight unit and is transmitted to a center portion of the subpixel (Figure 4; Paragraph [0048]), and wherein the light passes through the color filter substrate, the liquid crystal layer and the array substrate (Figure 4). However, Chin and Kang fail to disclose “auxiliary black matrix and is transmitted to the black matrix, wherein the light is reflected by the black matrix and is transmitted to the auxiliary black matrix, wherein the light is reflected by the auxiliary black matrix and is transmitted to the backlight unit, wherein the light is reflected by the backlight unit and is transmitted to the center portion of the subpixel, and wherein the light passes through the second substrate, the liquid crystal layer and the first substrate”. The prior art of Yu, Chin, Kang and Lee, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 6.
Regarding claim 7, Yu discloses the limitations of claim 1 above, and further discloses wherein a connecting electrode (152; Paragraph [0032] “connection electrode 152”) disposed on the inner surface of the first substrate (Figure 3); an overcoating layer disposed on the color filter layer (Paragraph [0033] “to make a surface of the color filters 204 or the black matrix flat, an overcoat layer may be formed, additionally”); and a discharging electrode (metal layer of 202; Paragraph [0032] “The black matrix 202 is constructed of a metal layer … has a ground voltage GND applied thereto”; examiner considers the metal layer inherently discharges excess electricity as the ground voltage is applied thereto”).
However, Yu fails to disclose “the discharging electrode disposed on an outer surface of the second substrate, and a connecting pattern connecting the connecting electrode and the discharging electrode”. Examiner further considered Do et al. (US 2006/0227257, hereinafter “Do”) and He et al. (US 2019/0244975, hereinafter “He”). For example, Do teaches an LCD panel (100 in Figure 1), comprising a light-blocking layer (330) formed between color filter layers (340), wherein the static electricity is discharged by a floating electrode formed on an entire surface of the LCD panel (Paragraph [0101]), but fails to disclose a voltage applied to the black matrix and a connecting pattern connecting the connecting electrode and the discharging electrode. The prior art of Yu, Do, Jeoung, He, Chin, Kang, Kim and Lee, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 7.
Dependent claim 8 is allowable by virtue of their dependence on claim 7.
Regarding claim 13, Yu as modified by Jeoung and Chin discloses the limitations of claim 12 above.
However, Yu, Jeoung and Chin fail to teach or disclose, in light of the specification, “the auxiliary black matrix overlaps the black matrix and has a same shape as the black matrix, and wherein a width of the auxiliary black matrix is greater than a width of the black matrix”. Examiner further considered Jin (US 2005/0052603) and Kim et al. (US 2012/0050654, hereinafter “Kim”). For example, Jin teaches a liquid crystal display device (Figures 4A-4C), in which an auxiliary black matrix (169) overlaps the black matrix (164) and has a same shape as the black matrix (Figure 4C), but fails to disclose a width of the auxiliary black matrix is greater than a width of the black matrix, as Jin suggests the width of the auxiliary black matrix pattern be less than that of the black matrix ([Claim 18]). The prior art of Yu, Jeoung, Chin, Jin and  Kim, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 13.
Regarding claim 14, Yu as modified by Jeoung and Chin discloses the limitations of claim 12 above. And Kang further discloses a backlight unit under the a color filter substrate (Figures 1-4, backlight unit 800 under substrate 100; Paragraphs [0048], [0055]).
However, Yu, Jeoung, Chin and Kang fail to teach or disclose, in light of the specification, “a light emitted from the backlight unit to the auxiliary black matrix is reflected by the auxiliary black matrix and is transmitted to the black matrix, wherein the light is reflected by the black matrix and is transmitted to the auxiliary black matrix, wherein the light is reflected by the auxiliary black matrix and is transmitted to the backlight unit, wherein the light is reflected by the backlight unit and is transmitted to the center portion of the subpixel, and wherein the light passes through the second substrate, the liquid crystal layer and the first substrate”. Examiner considered Chin and Kang. Chin teaches an auxiliary black matrix in the border portion of the pixel on an overcoating layer (Figure 2, BM disposed on 110 between PA; Paragraphs [0057]-[0060]), and Kang teaches a light emitted from the backlight unit to a black matrix is blocked by the black matrix (Figures 1 and 4; Paragraph [0057]), wherein the light is reflected by the backlight unit and is transmitted to a center portion of the subpixel (Figure 4; Paragraph [0048]), and wherein the light passes through the color filter substrate, the liquid crystal layer and the array substrate (Figure 4). However, Chin and Kang fail to disclose “auxiliary black matrix and is transmitted to the black matrix, wherein the light is reflected by the black matrix and is transmitted to the auxiliary black matrix, wherein the light is reflected by the auxiliary black matrix and is transmitted to the backlight unit, wherein the light is reflected by the backlight unit and is transmitted to the center portion of the subpixel, and wherein the light passes through the second substrate, the liquid crystal layer and the first substrate”. The prior art of Yu, Chin, Kang and Lee, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 14.
Regarding claim 15, Yu as modified by Jeoung discloses the limitations of claim 9 above, and Yu further discloses wherein a connecting electrode (152; Paragraph [0032] “connection electrode 152”) disposed on the inner surface of the first substrate (Figure 3); and a discharging electrode (metal layer of 202; Paragraph [0032] “The black matrix 202 is constructed of a metal layer … has a ground voltage GND applied thereto”; examiner considers the metal layer inherently discharges excess electricity as the ground voltage is applied thereto”).
However, Yu fails to disclose “the discharging electrode disposed on an outer surface of the second substrate, and a connecting pattern connecting the connecting electrode and the discharging electrode”. Examiner further considered Do and He. For example, Do teaches an LCD panel (100 in Figure 1), comprising a light-blocking layer (330) formed between color filter layers (340), wherein the static electricity is discharged by a floating electrode formed on an entire surface of the LCD panel (Paragraph [0101]), but fails to disclose a voltage applied to the black matrix and a connecting pattern connecting the connecting electrode and the discharging electrode. The prior art of Yu, Do, Jeoung, He, Chin, Kang and Kim, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871